DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant's election of Group I, claims 1-13 and 27-28, without traverse in the reply filed on 05/10/2022 is acknowledged. 

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because: 
Figs.2-3: values of the frequency in the x-axis are missing and the examiner does not know the range of the frequency from the two figures. The examiner suggests adding the values of the frequency in the x-axis. No new matter should be introduced in the amendments to the figures.  
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Regarding claims 1-13, claim 1 recites limitations “an elevated alternating current frequency range”, which is unclear if the elevated alternating current frequency range is elevated relative to the alternating current frequency range or relative to an arbitrary alternating current frequency. Therefore, the scope of the claim 1 is indefinite. Claims 2-13 are further rejected by virtue of their dependency upon and because they fail to cure the deficiencies of the indefinite claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Potyrailo et al. (US Pub No. 2018/0231485 A1). 

Regarding claim 1, Potyrailo teaches a gas sensing assembly (a hydrocarbon sensor 900 shown in Fig.4 [para. 0040]) comprising:
a sensing material configured to be placed into contact with a fluid sample (a sensing material or film 908 configured to be placed into contact with one or more hydrocarbons in the environment [para. 0040]; Fig.4);
electrodes coupled with the sensing material and configured to apply an electric field to the sensing material across the electrodes (electrodes 910 and 912 coupled with the sensing material 908 and configured to apply an electric field to the sensing material across the electrodes by performing impedance measurement [para. 0040]; Fig.4);
a heating element configured to control a temperature of the sensing material while the sensing material is in contact with the fluid sample (heating elements 904 configured to control a temperature of the sensing material 908 while the sensing material 908 is in contact with the fluid sample (i.e., one or more hydrocarbons in the environment [para.0040]; Fig.4); and
sensing circuitry (impedance analyzer 914; Fig. 4]).
The limitations “configured to control application of the electric field to the sensing material via the electrodes at an alternating current frequency range in the presence of an uncontrolled ambient temperature and at an elevated alternating current frequency range” and “configured to measure one or more electrical responses of the sensing material responsive to applying the electric field at the alternating current frequency range and at the elevated alternating current frequency range, the sensing circuitry configured to detect presence of a gas in the fluid sample based on the one or more electrical responses” are functional recitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim [MPEP 2114]. In the instant case, Potyrailo teaches wherein the impedance analyzer 914) is configured to control application of the electric field to the sensing material via the electrodes, as shown in Fig.4 [para.0040]. Figs. 5-8 show the impedance measurements performed by the impedance analyzer at various frequencies including the alternating current frequency range and the elevated alternating current frequency range when the sensing material 908 is exposed to the ambient environment [paras. 0041-0048]. For example, Figs. 7-8 shows the impedance analyzer 914 is configured to control application of the electric field at a frequency ranging from 100 Hz to 100 MHz, which includes an alternating current frequency range and an elevated alternating current frequency range. Figs. 7-8 further show that the sensing circuitry is configured to detect presence of a gas (i.e., CH4 and C2H6) in the fluid sample based on the one or more electrical responses (i.e., the real part of impedance and the imaginary part of impedance). Therefore, the impedance analyzer 914 is specifically configured to perform the claimed functional limitations. (Note: according to the specification [para. 0054] of this application, “an elevated alternating current frequency range” is interpreted as one or more discrete frequencies or frequency ranges higher than the discrete frequencies or frequency ranges of the alternating current frequency range).

Regarding claim 2, Potyrailo teaches the gas sensing assembly of claim 1. The limitations “wherein the sensing circuitry is configured to measure a first electrical response of the one or more electrical responses of the sensing material to the alternating current frequency range applied to the sensing material where the first electrical response is not affected by the uncontrolled ambient temperature” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In this instant case, Potyrailo teaches wherein the impedance analyzer 914 is configured to measure a first electrical response of the one or more electrical responses (i.e., impedance response and related impedance response parameters such as Fp, Zp, Fz, F1, F2, Z1,  Z2 [paras. 0039-0040]) of the sensing material to the alternating current frequency range applied to the sensing material where the first electrical response is not affected by the uncontrolled ambient temperature. Figs. 5-8 show the impedance analyzer 914 is configured to measure the impedance of the sensing material at various frequencies including the alternating current frequency range [paras. 0041-0048]. The impedance analyzer is capable of measuring the impedance response under the condition that the response is affected or not affected by the uncontrolled ambient temperature. Therefore, the impedance analyzer 914 is specifically configured to perform the functional limitations. 

Regarding claim 3, Potyrailo teaches the gas sensing assembly of claim 2. The limitation “wherein the sensing circuitry is configured to control application of the electric field to the sensing material via the electrodes at a shoulder of a dielectric relaxation spectrum” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Potyrailo teaches the impedance analyzer 914 that is configured to perform the functional limitations above. For example, Figs. 5-8 show that the impedance analyzer 914 is configured to control application of the electric field to the sensing material 908 via the electrodes 908 and 912 at various frequencies including at a shoulder of a dielectric relaxation spectrum [paras. 0041-0048]. 

Regarding claim 4, Potyrailo teaches the gas sensing assembly of claim 2. The limitation “wherein the sensing circuitry is configured to control application of the electric field to the sensing material via the electrodes at a high-frequency shoulder of a dielectric relaxation spectrum” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Potyrailo teaches the impedance analyzer 914 that is configured to perform the functional limitations above. For example, Figs. 5-8 show that the impedance analyzer 914 is configured to control application of the electric field to the sensing material 908 via the electrodes 908 and 912 at various frequencies including at a high-frequency shoulder of a dielectric relaxation spectrum [paras. 0041-0048]. 

Regarding claim 5, Potyrailo teaches the gas sensing assembly of claim 4. The limitation “wherein the sensing circuitry is configured to measure a real part of an impedance of the first electrical response at the high-frequency shoulder of the dielectric relaxation spectrum” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Potyrailo teaches the impedance analyzer 914 that is configured to measure a real part of an impedance of the first electrical response at frequency ranging from 100 Hz to 100 MHz, as shown in Figs. 7-8 [paras. 0045-0046], which includes the high-frequency shoulder of the dielectric relaxation spectrum. Note that Z in the y-axis of Figs. 7-8 represents the real part of an impedance.

Regarding claim 6, Potyrailo teaches the gas sensing assembly of claim 1. The limitations “wherein the sensing circuitry is configured to measure a second electrical response of the one or more electrical responses of the sensing material to the alternating current frequency range applied to the sensing material where the second electrical response is not affected by the gas but is affected by the uncontrolled ambient temperature” are functional recitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Potyrailo teaches the impedance analyzer 914 that is configured to perform the functional limitations above. For example, Figs. 7-8 show that the impedance analyzer 914 is configured to measure a second electric response of the one or more electrical responses of the sensing material (i.e., real and imaginary parts of the impedance) to the current frequency range (i.e., frequency ranging from 100 Hz to 100 MHz which includes the alternating current frequency range) applied to the sensing material [paras. 0045-0046]. The impedance analyzer is capable of measuring the impedance response under the condition that the impedance response is not affected by the gas but is affected by the uncontrolled ambient temperature. For example, when the frequency is above about 10 MHz, the impedance response is not affected by the gas as shown in Figs. 7-8. Therefore, the impedance analyzer is specifically configured to measure the impedance response according to the functional limitations of the claim.

Regarding claim 7, Potyrailo teaches the gas sensing assembly of claim 1. The limitations “wherein the sensing circuitry is configured to measure a third electrical response of the one or more electrical responses of the sensing material to the alternating current frequency range applied to the sensing material where the third electrical response to the gas is linear and is proportional to the uncontrolled ambient temperature” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Potyrailo teaches the impedance analyzer 914 that is configured to perform the functional limitations above. For example, Figs. 7-8 show that the impedance analyzer 914 is configured to measure a third electrical response of the one or more electrical responses of the sensing material (i.e., real and imaginary parts of the impedance) to the current frequency range (i.e., frequency ranging from 100 Hz to 100 MHz which includes the alternating current frequency range)  applied to the sensing material [paras. 0045-0046]. The impedance analyzer is capable of measuring the impedance response under various conditions including the condition where the response to the gas is linear and is proportional to the uncontrolled ambient temperature. For example, Figs.9-10 shows that the impedance response to gas CH4 and C2H6 is linear at a frequency ranging from 1,087,335 Hz to 10,427,538 Hz [para. 0055]. 

Regarding claim 8, Potyrailo teaches the gas sensing assembly of claim 1. The limitations “wherein the sensing circuitry is configured to measure the one or more electrical responses of the sensing material to the alternating current frequency range applied to the sensing material as indicative of a concentration of the gas in the fluid sample” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Potyrailo teaches the impedance analyzer 914 that is configured to perform the functional limitations above. For example, Figs. 9-10 show that impedance analyzer 914 is configured to measure the one or more electrical responses of the sensing material (i.e., real and imaginary parts of the impedance response) to the various frequencies (i.e., 10,427 Hz, 100,000 Hz, 1,087,335 Hz and 10,427,538 Hz which include the alternating current frequency range) applied to the sensing material as indicative of a concentration of the gas in the fluid sample (i.e., 0 ppm, 56 ppm, 112 ppm, and 169 ppm of gas CH4 and C2H6) when 4 V is applied to the heating element [paras. 0046-0056].

Regarding claim 27, Potyrailo teaches a gas sensing assembly (a hydrocarbon sensor 900 shown in Fig.4 [para. 0040])  comprising:
a sensing material configured to be placed into contact with a fluid sample (a sensing material or film 908 configured to be placed into contact with one or more hydrocarbons in the environment [para. 0040]; Fig.4);
electrodes coupled with the sensing material and configured to apply an electric field to the sensing material across the electrodes (electrodes 910 and 912 coupled with the sensing material  908 and configured to apply an electric field to the sensing material across the electrodes by performing impedance measurement [para. 0040]; Fig.4);
a heating element configured to control a temperature of the sensing material while the sensing material is in contact with the fluid sample (a heating element 904 configured to control a temperature of the sensing material 908 while the sensing material 908 is in contact with the fluid sample (i.e., one or more hydrocarbons in the environment) [para.0040]; Fig.4); and
sensing circuitry (impedance analyzer 914, as shown in Fig.4 [para.0040]).
The limitations “configured to control application of the electric field to the sensing material via the electrodes at an alternating current frequency range in the presence of an uncontrolled ambient temperature and at a second alternating current frequency range” and “configured to measure one or more electrical responses of the sensing material responsive to applying the electric field at the alternating current frequency range and at the second alternating current frequency range, the sensing circuitry configured to detect presence of a gas in the fluid sample based on the one or more electrical responses” are functional recitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim [MPEP 2114]. In the instant case, Potyrailo teaches wherein the impedance analyzer 914) is configured to control application of the electric field to the sensing material via the electrodes, as shown in Fig.4 [para.0040]. Figs. 5-8 show the impedance measurements performed by the impedance analyzer at various frequencies including the alternating current frequency range and the elevated alternating current frequency range when the sensing material 908 is exposed to the ambient environment [paras. 0041-0048]. For example, Figs. 7-8 shows the impedance analyzer 914 is configured to control application of the electric field at a frequency ranging from 100 Hz to 100 MHz, which includes an alternating current frequency range and an elevated alternating current frequency range. Figs. 7-8 further show that the sensing circuitry is configured to detect presence of a gas (i.e., CH4 and C2H6) in the fluid sample based on the one or more electrical responses (i.e., the real part of impedance and the imaginary part of impedance). Therefore, the impedance analyzer 914 is specifically configured to perform the claimed functional limitations. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Potyrailo, as applied to claim 1 above, and further in view of Potyrailo et al. (US Pub. No. 2014/0182363 A1, hereafter Potyrailo2). 

Regarding claims 9-11, Potyrailo teaches the gas sensing assembly of claim 1. 
However, Potyrailo does not teach wherein the sensing circuitry is configured to detect the uncontrolled ambient temperature based on a difference between a first electrical response and a second electrical response of the one or more electrical responses, of instant claim 9; wherein the sensing circuitry is configured to measure the uncontrolled ambient temperature based on one of the one or more electrical responses not being affected by the gas but being affected by the uncontrolled ambient temperature, of instant claim 10; wherein the sensing circuitry is configured to determine a temperature effect on a first electrical response of the one or more electrical responses due to the uncontrolled ambient temperature based on a difference between the first electrical response and one or more other electrical responses, of instant claim 11.
Potyrailo2 teaches a method for analyzing a sample. The method further includes exposing the sensor assembly to an environment comprising the sample, and probing the sample with one or more frequencies generated by the sensor assembly. Furthermore, determining an impedance of a sensor response over a measured spectral frequency range of the sensor assembly, and relating measurement of impedance of the sensor assembly to at least one environmental property of the sample (Abstract).  The term “environmental parameters” or “environmental properties” refers to measurable environmental variables including temperature and material concentration [para. 0028]. Therefore, Potyrailo2 teaches the detection of the environmental properties such as temperature of the environment by measuring the impedance response to the sensing material which is exposed to the environment, and then relate the change of impedance response to a sudden change in the measured environmental parameter (i.e., temperature) [para. 0025]. The change of the impedance response with the environmental temperature also shows the temperature effect on the electrical response due to the change of the environmental temperature. 
Potyrailo and Potyrailo2 are considered analogous art to the claimed invention because they are in the same field of a gas sensor by detecting impedance response to sensing material exposed to a measured gas. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the gas sensor and method of using the sensor of Potyrailo by detecting/measuring the uncontrolled ambient temperature based on the measured impedance response at all frequencies including a first and second electrical response and the difference thereof under the condition where the impedance response is not affected by gas but being affected by temperature. Due to the correlation between the measured impedance response and the environmental temperature, it also determines the temperature effect on the measured impedance response at all frequencies. In addition, the sensor of Potyrailo has all structures (i.e., electrodes, sensing material, and impedance analyzer) for performing the measurement of impedance response to environmental temperature.  One of ordinary skill in the art would recognize that this would provide a new function to the sensor of Potyrailo, which is measurement of environmental temperature. Furthermore, the change of impedance response with respect to environmental temperature also provides environmental noise contributions to the measurement [para. 0003 in Potyrailo2]. One of ordinary skill in the art would use the environmental noise contributions to correct the measurements of gas concentration against fluctuations of ambient temperature.
Regarding claim 13, Potyrailo in view of Potyrailo2 teach the gas sensing assembly of claim 11. The limitations “wherein the sensing circuitry is configured to combine the first electrical response and the one or more other electrical responses to determine a concentration of the gas in the fluid sample in the presence of the uncontrolled ambient temperature based on a combination of the first electrical response and the one or more other electrical responses” are functional recitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Potyrailo teaches wherein sensing circuitry (the impedance analyzer 914 shown in Fig.4) is configured to determine a concentration of the gas in the fluid sample in the presence of the uncontrolled ambient temperature (i.e., 0 ppm, 56 ppm, 112 ppm and 169 ppm of CH4 and C2H6 in the environment as shown in Figs. 9-10) based on a combination of the real part impedance, Z’ (shown in Fig.9) and the imaginary part impedance, Z’’ (shown in Fig.10) [para. 0046-0055]. Therefore, Potyrailo teaches the impedance analyzer 914 that is configured to perform the claimed functional limitations.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Potyrailo in view of Potyrailo2, as applied to claim 11 above, and further in view of Potyrailo et al. (A passive radio-frequency identification (RFID) gas sensor with self-correction against fluctuations of ambient temperature, Sensors and Actuators B: Chemical, 185 (2013), 587-593. Hereafter Potyrailo3). 

 Regarding claim 12, Potyrailo in view of Potyrailo2 teach the gas sensing assembly of claim 11. However, combined Potyrailo does not teach wherein the sensing circuitry is configured to correct the first electrical response of the sensing material to exposure of one or more other fluids based on the difference between the first electrical response and the one or more other electrical responses.
Potyrailo3 teaches a passive radio-frequency identification (RFID) gas sensor which measures impedance response of a sensing material exposed to a measurement gas in the presence of uncontrolled temperature fluctuations. Multivariate analysis reduces the dimensionality of the complex impedance response (from measured real Zre(f) and imaginary Zim(f) parts of the complex impedance spectra or calculated parameters Fp, Zp, F1, F2, Z1, and Z2 to a single data point in multi-dimensional space for selective quantitation of different gases and for the self-correction against fluctuations of ambient temperature (Figs. 1 and 3; Col. 2, para. 2 on page 589 to Col. 1, para. 2 on page 590).
Modified Potyrailo and Potyrailo3 are considered analogous art to the claimed invention because they are in the same field of a gas sensor by detecting impedance response to sensing material exposed to a measured gas. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sensing circuitry of modified Potyrailo by adding a correction function into the sensing circuitry so that the sensing circuitry is configured to correct the impedance response of the sensing material to exposure of one or more other fluids based on the measured impedance at all frequencies including the first electrical response and the one or more other electrical responses and the difference thereof. Doing so, the correction is accomplished without the need for a separate uncoated reference sensor or a separate temperature sensor (Abstract in Potyrailo3).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Potyrailo et al. (US Pub No. 2018/0231485 A1) in view of Andersson et al. (WO 2018/053655A1). 
Regarding claim 28, Potyrailo teaches a gas sensing assembly (a hydrocarbon sensor 900 shown in Fig.4 [para. 0040]) comprising:
a sensing material configured to be placed into contact with a fluid sample (a sensing material or film 908 configured to be placed into contact with one or more hydrocarbons in the environment [para. 0040]; Fig.4);
electrodes coupled with the sensing material and configured to apply an electric field to the sensing material across the electrodes (electrodes 910 and 912 coupled with the sensing material  908 and configured to apply an electric field to the sensing material across the electrodes by performing impedance measurement [para. 0040]; Fig.4);
a heating element configured to control a temperature of the sensing material while the sensing material is in contact with the fluid sample (a heating element 904 configured to control a temperature of the sensing material 908 while the sensing material 908 is in contact with the fluid sample (i.e., one or more hydrocarbons in the environment) [para.0040]; Fig.4), and
sensing circuitry (impedance analyzer 914, as shown in Fig.4 [para.0040]). 
However, Potyrailo does not teach wherein a gas-permeable filter material separating the sensing material and the fluid sample.
Andersson teaches a resistive metal oxide gas sensor coated with a selective gas-permeable filter 22, 23(Abstract and Fig.1A). The filter is designed to counteract ingress of one or more types of atmospheric gases to the sensing element, while allowing other types of gas molecules to diffusive through and reach the sensing element. The filter makes it possible to counteract the ingress of inhibiting and/or poisoning species to the sensing element. All the more, the filter 22, 23 lowers the background and therefore allows better SNRs to be eventually be obtained (the 2nd paragraph on page 11).
Potyrailo and Andersson are considered analogous art to the claimed invention because they are in the same field of a metal oxide semiconductor gas sensor by detecting impedance response to sensing material exposed to a measured gas. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sensor of Potyrailo by adding a gas permeable filter material separating the sensing material and the fluid sample, as taught by Andersson, since the filter makes it possible to counteract the ingress of inhibiting and/or poisoning species to the sensing element, and lowers the background and therefore allows better SNRs to be eventually be obtained (the 2nd paragraph on page 11 in Andersson).
The limitations “configured to control application of the electric field to the sensing material via the electrodes at an alternating current frequency range in the presence of an uncontrolled ambient temperature and at a second alternating current frequency range” and “configured to measure one or more electrical responses of the sensing material responsive to applying the electric field at the alternating current frequency range and at the second alternating current frequency range, the sensing circuitry configured to detect presence of a gas in the fluid sample based on the one or more electrical responses” are functional recitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim [MPEP 2114]. In the instant case, Potyrailo teaches wherein the impedance analyzer 914) is configured to control application of the electric field to the sensing material via the electrodes, as shown in Fig.4 [para.0040]. Figs. 5-8 show the impedance measurements performed by the impedance analyzer at various frequencies including the alternating current frequency range and the elevated alternating current frequency range when the sensing material 908 is exposed to the ambient environment [paras. 0041-0048]. For example, Figs. 7-8 shows the impedance analyzer 914 is configured to control application of the electric field at a frequency ranging from 100 Hz to 100 MHz, which includes an alternating current frequency range and an elevated alternating current frequency range. Figs. 7-8 further show that the sensing circuitry is configured to detect presence of a gas (i.e., CH4 and C2H6) in the fluid sample based on the one or more electrical responses (i.e., the real part of impedance and the imaginary part of impedance). Therefore, the impedance analyzer 914 is specifically configured to perform the claimed functional limitations.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure: Saffell et al. (US 2005/0145493 A1) teaches a dual gas sensor including one or more filters for location adjacent the electrodes to filter certain gases from the air. Aoki et al. (US 2016/0290961 A1) teaches abnormality diagnosis system of  a gas sensor wherein the temperature of the element is determined based on the impedance when high frequency voltage is applied between electrodes 11a and 11b. Maeda (US 2012/0131909 A1) teaches control apparatus for gas sensor wherein the temperature of the cell is determined based on a change in impedance. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIZHI QIAN whose telephone number is (571)272-3487. The examiner can normally be reached Monday-Thursday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.Q./Examiner, Art Unit 1795                                                                                                                                                                                           
/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795